 1
 2                                                                        3/4/2019
 3                                                                         CW
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ALLEN LYNN JEFFRIES,                       Case No. 2:16-cv-07673-CAS (MAA)
12                        Plaintiff,
13                                              ORDER ACCEPTING FINDINGS
            v.
                                                AND RECOMMENDATIONS OF
14
     A.H. MARTINEZ, et al.,                     UNITED STATES MAGISTRATE
15                                              JUDGE
                          Defendants.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Fourth Amended
19   Complaint, the other records on file herein, the Report and Recommendation of the
20   United States Magistrate Judge, and Plaintiff’s Objections. After conducting a de
21   novo review of the portions of the Report and Recommendation to which
22   Objections were directed, the Court concurs with and accepts the findings and
23   conclusions of the Magistrate Judge.
24         IT THEREFORE IS ORDERED that:
25               1. The Report and Recommendation of the Magistrate Judge is
26                 ACCEPTED and ADOPTED;
27               2. Plaintiff’s Fourth Amended Complaint is DISMISSED WITH
28                 PREJUDICE and WITHOUT LEAVE TO AMEND with respect to:
 1               a. all of Plaintiff’s claims against Defendants (i) Correctional
 2                  Officer N. Murray, (ii) Supervising Cook M. Douglass,
 3                  (iii) Correctional Officer K. Harris, (iv) Correctional Officer G.
 4                  Davis, (v) Lieutenant A. Lugo, (vi) Lieutenant J. Sebok, and
 5                  (viii) Warden Debbie Asuncion;
 6               b. Plaintiff’s Eighth Amendment claim against Defendant Varela;
 7                  and
 8               c. Plaintiff’s Fourteenth Amendment claim against Defendant
 9                  Varela alleging insufficient evidence supporting the disciplinary
10                  decision.
11          3. Plaintiff’s Fourth Amended Complaint will PROCEED against
12            Defendant Varela with respect to Plaintiff’s Fourteenth Amendment
13            due process claim for denying Plaintiff’s request for witnesses at his
14            disciplinary hearing.
15
16
17           March 4, 2019
     DATED: ______________
                                              CHRISTINA A. SNYDER
18                                      UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28
                                           2
